DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 - 3, 5 - 11, 13 – 17, and 19 – 23 are pending for examination.  Claims 1 - 2, 9 - 10, and 15 - 16 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/03/2022 has been entered.

Examiner’s Note
The prior art rejection below cites particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, line 2, “the query” is not clear whether it refers to “a query” in line 11 or line 15 of claim 1. Claims 14 and 20 have the same issue.
For the following prior art rejection, it will be treat as , examiner treats the limitations as it refers to “a query” in line 11 of claim 1. Claims 14 and 20 are treated similar to claim 6.

  			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 11, 13 – 17, and 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, (US PUB 2003/0055754) in view of Cohen et al., (US PUB 2005/0149543 hereinafter Cohen) and Murikipudi et al., (US PUB 2017/0011466 hereinafter Murikipudi).
Sullivan and Cohen were cited in previous office action.


As to claim 1, Sullivan teaches a method for managing variability in an application programming interface (API), comprising: 
receiving, from a user (“…register a user such as a seller and/or purchaser, a selling/purchasing system interconnects (518) with the transaction tax compliance system. Information about the seller/purchaser is received (520) from the selling/purchasing system by the transaction tax processor…” para. 0092 - 0093), a definition of a variability schema (“…The tax situs, tax type, and standard tax rate database 112 may be updated and/or maintained by one or more of the transaction tax compliance system 200 or any third party….” Para. 0060) and (“The tax situs may be any data or signal indicative of a tax situs, including a jurisdiction identifier, a state code, a zip code, a city identifier, a county identifier, a geographical location code, or any other unique identifier of a tax situs…” para. 0062) and context information (“…Information about the seller/purchaser, in an embodiment using the database structure described above, may include a seller/purchaser identifier, seller/purchaser name, seller/purchaser exemption number, seller/purchaser mailing address, seller/purchaser billing address, seller/purchaser phone number, commodity code, tax jurisdiction identifier, administration code, seller/purchaser location, seller/purchaser location activity code, address data, commodity category, commodity description,…” para. 0093 and figures 3 - 4) associated with the variability schema wherein:
 the variability schema defines a variation of a function (“…the applicable transaction tax liability cannot be determined without 1) a commodity code which defines the taxable status of a product or service (the indication of the product or service type may be any data or signal indicative of the unique identifier, such as a name, type, or other unique identifier of the product or service type)…” tax function, para. 0053) in relation to behavior of a default version of the function (“…The commodity code may be any data or signal indicative of a tax status of a product or service, including a unique identifier or description, or other unique identifier of a commodity code…” Para. 0064) and (“…commodity code designations, business locations, and administration codes may be added or modified by the seller” default version of the function is associated commodity code before modifying, para. 0079),
[the variability schema defines extensions to a data object model with respect to data defined in the data object model for the function and] permissions associated with data objects (“…The transaction tax compliance system 200 may manually assign taxing jurisdiction codes or may assign taxing jurisdiction codes only after authorization from the selling/purchasing system 100…” para. 0058) [in the data object model and the extensions to the data object model]; and 
the context information defines when variation of the function (“…Information about the seller/purchaser, in an embodiment using the database structure described above, may include a seller/purchaser identifier, seller/purchaser name, seller/purchaser exemption number, seller/purchaser mailing address, seller/purchaser billing address, seller/purchaser phone number, commodity code, tax jurisdiction identifier, administration code, seller/purchaser location, seller/purchaser location activity code, address data, commodity category, commodity description,…” para. 0093 and figures 3 - 4) and (“…The tax situs, tax type, and standard tax rate database 112 may be updated and/or maintained by one or more of the transaction tax compliance system 200 or any third party….” Para. 0059 – 0062, and 0082) exposed in the API] is executed to process a query (“…the selling/purchasing systems request…” para. 0082), the context information including one or more of user group information or user geographical information (“… a calculated tax liability 104, applied tax rate 370, overridden tax rate 358, overridden tax amount 356, job number 374, purchaser name 226, basis amount (gross less exempt amounts) 372, date of order 294, date of transaction 296, jurisdiction location 322, ship to address 248…” para. 0087); 
linking the variability schema and context information to the function  (“…The transaction tax processor may determine possible tax locations as the address information is first registered with the transaction tax processor, as in the case of seller and/or purchaser registration…” para. 0105); 
receiving a query to invoke the function (“…updated as the selling/purchasing systems request…” para. 0082); 
determining a context associated with the received query, wherein the context comprises information about the user associated with the received query (“…If the transaction address information is successfully matched with the received information” para. 0104); 
matching the determined context associated with the received query to the context information associated with the variability schema (“…If the transaction address information is successfully matched with the received information, the taxing jurisdiction code (322, in FIGS. 4A and 6) is set or updated (544) to a value status, or identifier of a tax jurisdiction associated with a particular location….” para. 0104); and 
executing the variation of the function defined by the variability schema (“…Additionally or alternatively, the transaction tax processor may create or update (548) the completion code (236 in FIGS. 4A and 6) …” para. 0104).  
While Sullivan teaches interfaces are provided for both seller and purchaser to access transaction tax compliance system (para. 0048), wherein the seller/purchaser system has application programming interface to convert data into the transaction tax system (para. 0097 – 0099).  Sullivan silent to but Cohen teaches exposed in an application programming interface (API) (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069). 
 
Sullivan and Cohen do not but Murikipudi teaches the variability schema  defines extensions to a data object model with respect to data defined in the data object model for the function and the data object model and the extensions to the data object model (“…Such a typical multi-jurisdictional and multi-model implementation is also inflexible and requires much effort to update, such as by updating a model for a particular jurisdiction or adding a new version of the model to accommodate a new jurisdiction” para. 0012 - 0013).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Cohen by adopt the teachings of Murikipudi because Murikipudi would provide multi-jurisdictional and multi-model implementation which can update model to extend the model to accommodate a new jurisdiction (para. 0012 - 0013).

As to claim 2, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein the variability schema (“…commodity code designations, business locations, and administration codes may be added or modified by the seller” para. 0079).
Sullivan and Murikipudi do not but Cohen teaches exposed in an application programming interface (API) (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Murikipudi by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  
Sullivan and Cohen do not but Murikipudi teaches the variability schema defines the data object model used by the function (“…stablishing multiple software-based models that are selectively invoked depending upon some jurisdictional…” para. 0012 – 0013). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Cohen by adopt the teachings of Murikipudi because Murikipudi would provide multi-jurisdictional and multi-model implementation which can update model to extend the model to accommodate a new jurisdiction (para. 0013).
 
As to claim 3, Sullivan modified by Cohen and Murikipudi teaches the method of claim 2, Sullivan and Cohen do not but Murikipudi teaches wherein the variability schema comprises one or more additional data elements not present in a default variation of the data object model (“…Such a typical multi-jurisdictional and multi-model implementation is also inflexible and requires much effort to update, such as by updating a model for a particular jurisdiction or adding a new version of the model to accommodate a new jurisdiction” para. 0012 - 0013).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Cohen by adopt the teachings of Murikipudi because Murikipudi would provide multi-jurisdictional and multi-model implementation which can update model to extend the model to accommodate a new jurisdiction (para. 0012 - 0013). 

As to claim 5, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein the variability schema defines one or more data processing rules not present in a default definition of the function (“…if there is a selling/purchasing system provided override amount, e.g., a given tax amount to be applied to the transaction, or an override rate, e.g., a given tax rate to be applied to the transaction….” Para. 0122).  
Sullivan and Murikipudi do not but Cohen teaches exposed in an API (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Murikipudi by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  

As to claim 6, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein the context information comprises a geographical location associated with a user that generated the query (“…input business locations…” para. 0049 and 0093).
  
As to claim 7, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein the context information comprises user membership in an access group (“…register a user such as a seller and/or purchaser, a selling/purchasing system interconnects (518) with the transaction tax compliance system. Information about the seller/purchaser is received (520) from the selling/purchasing system by the transaction tax processor…” para. 0092 - 0093) and wherein membership in the access group identifies whether the user can invoke one or more functions for modifying data stored in a user data store (“Entries in this database are made and updated as the selling/purchasing systems request” para. 0082).
Sullivan and Murikipudi do not but Cohen teaches in an API (“…request/response messages 120 may be sent between one of N third-party systems, such as third-party system 122, and a server system 125 that is accessed via a number of APIs exposed by respective API servers 24” para. 0069).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sullivan and Murikipudi by adopt the teachings of Cohen because Cohen would provide the APIs for the system to expose to sellers/purchasers to interact with the transaction tax system to register and/or update all information (para. 0069).  
  
As to claim 8, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein the definition of the variability schema is included in a markup language file (“Any suitable interface, such as an HTML form similar to that used for seller registration as shown in FIGS. 3B-3F, may be used to permit a purchaser to register with the transaction tax compliance …” para. 0081).

As to claim 9, this is a system claim of claim 1.  Further, teaches a processor (“processor” para. 0284); and memory storing instructions (“main unit may include a processor connected to a memory” para. 0284).

As to claims 10 – 11, see rejection for claims 2 – 3 above.

As to claim 13, see rejection for claim 5 above.

As to claim 14, see rejection for claims 6 and 7 above.

As to claim 15, this is a computer-readable medium claim of claim 1. 

As to claims 16 - 17, see rejection for claims 2 – 3 above.

As to claim 19, see rejection for claim 5 above.

As to claim 20, see rejection for claims 6 and 7 above.

As to claim 21, Sullivan modified by Cohen and Murikipudi teaches the method of claim 1, Sullivan teaches wherein executing the variation of the function defined by the variability schema comprises:
 identifying data, user interface components to display to the user in a user interface of an application, and properties of the user interface components based on the determined context associated with the received query (“…the registration process for the seller, the purchaser, and the transaction is a web based graphical user interface or web-enabled application to provide a user interface to the selling/purchasing system…” para. 0097); and 
generating the user interface based on the identified data, user interface components, and the properties of the user interface components (“…Exempt products and services may be implemented by associating 600 an inventory code with a transaction tax system commodity code during the seller/purchaser registration process which may be through a web-based graphical user interface using a point and click process shown in FIG. 3E” para. 0111).

As to claims 22 and 23, see rejection for claim 21 above.  


Response to Arguments
Discussion of Claim Rejections under 35 U.S.C. § 103 (pages 8 - 10 of remark).
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan, Cohen and Murikipudi.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
James, (US PAT 6,959,289), discloses a framework for modeling intellectual property including jurisdictions (title, abstract, and figures 1 – 5).
Chen, (US PUB 2003/0172018), discloses a method of defining model for automatically allocation and rebalancing discretionary portfolio (title, abstract, and figures 1 – 6).
Alemu, (US PUB 2014/0129454), discloses a professional service portal including entities in data model of geographic jurisdiction, legal qualification, and the like (title, abstract and figures 1 – 11).
Oracle, “Oracle E-Business Tax: Vertex Q-Series and Taxware Sales/Use Tax System Implementation Guide”, 2007, pages 7 – 8, discloses tax system loads the data into the TCA Geography model and into all related E-Business Tax entities.
                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194

/S. SOUGH/SPE, AU 2192/2194